DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election with traverse of Group I (Claims 1-13) and Species A (FIG.1-4) in the reply filed on 12/03/2021 is acknowledged.
Applicant’s traversal is on the ground that Wiley (WO2011114138A1) does not disclose that the first rear corner 22 is located at a different longitudinal position compared to the second corner see page 11. This is not found persuasive. The accepted general meaning of the term “positions” is defined by Merriam-Webster is defined as “an act of placing or arranging”. In this case the limitation “are positioned at different longitudinal positions in the direction of the longitudinal direction of the body” can be interpreted as positioning the first and second rear corner at different sides of the longitudinal direction of the body defined by a central (x) line since that is a position relative to the longitudinal direction. Thus the rejection maintained and the restriction made FINAL. 
Additionally, applicant states that claims 1-20 read on Group I. This is not found persuasive because although the animal real leg position control device is recited in each claim, they are all in independent form and the same or corresponding special technical feature (the control device) does not make a contribution over the prior art as shown above and in the restriction requirement mailed on 10/13/2021. Therefore, claims 14-20 are further withdrawn. 

Claims 5-6, 9-10, 14-20 have been withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected group or/and species, there being no allowable generic or linking claim.
Claim Rejections - 35 USC § 112
	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim(s) 8 is(are) rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

	Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1, 4, 8 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hiley (US20130000562A1). 
	Regarding claim 1:
 Hiley teaches:

    PNG
    media_image1.png
    251
    474
    media_image1.png
    Greyscale
 
    PNG
    media_image2.png
    337
    514
    media_image2.png
    Greyscale

An animal rear leg position control device, (abstract and figs)
comprising a body (10) having
a lower side (14) that is configured to rest in an operative position on a floor of a milking stable,
a first lateral side (see fig.3 near 16) and a second lateral side (see fig.3) that is opposite to the first lateral side (see edge of 18), and
a front end (24) and a rear side (22) that is opposite to the front end (24), 
wherein a longitudinal direction of the body (10) is defined by a line (see annotation above of longitudinal centerline x) extending from the front end (24) to the rear side (22),
wherein a first transition area where the first lateral side (see fig.3) turns into the rear side (22) defines a first rear corner (see figure 3) of said body (10), and
a second transition area where the second lateral side (see fig. 3) turns into the rear side (12) defines a second rear corner (see fig. 3) of said body (10),
wherein the front end (24) is configured to be turned towards a front part of a milking stable when said body (10) is in an operative position in the milking stable, and the rear 
and wherein the first rear corner and the second rear corner are positioned at different longitudinal positions in the longitudinal direction of the body (as best seen in Fig 3, the first rear corner (edge of 22) and second rear corner (edge of 12) are positioned at opposite sides of the longitudinal direction of the body (x)). 
For claim 4, Hiley further teaches:
wherein the first lateral side is parallel to the second lateral side (Fig 3, 8, see how the lateral sides are parallel to one another)
For claim 8, Hiley further teaches:

    PNG
    media_image1.png
    251
    474
    media_image1.png
    Greyscale

wherein a line that defines the longitudinal direction of the body is a center line extending between the first and second lateral sides from a mid-point of the front end to a mid-point of the rear side. (Fig 3, see annotation above of the line labeled x)
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

	
Claim(s) 11-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hiley (US20130000562A1). 
For claim 11, Hiley does not explicitly teach:
wherein the body has a maximum height of at least 5 cm. 
It would have been an obvious matter of design choice to comprise the body of a maximum height of at least 5 cm to ensure that it was not bulky to obstruct the positioning of the cow on the device or to cause it to fall and result in injury, since such a modification would have involved a mere change in the size of a component.  A change in size is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 105 USPQ 237 (CCPA 1955).
For claim 12, Hiley does not explicitly teach:
wherein a distance between the first lateral side and the second lateral side at each of the first and second transition areas is at least 20 cm.
It would have been an obvious matter of design choice to comprise the first and second lateral sides of at least 20cm to ensure that it was appropriately sized to prevent the obstruction of positioning the cow on the device or to cause it to fall and result in injury, since such a modification would have involved a mere change in the size of a component.  A change in size is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 105 USPQ 237 (CCPA 1955).
For claim 13, Hiley does not explicitly teach:
wherein a length of the body, as seen along the longitudinal direction from a mid-point of the rear side to a mid-point of the front end, is at least 25 cm.
It would have been an obvious matter of design choice to comprise the length of the body of at least 25 cm to ensure that it was appropriately sized to prevent the obstruction of positioning the cow on the device or to cause it to fall and result in injury, since such a modification would have involved a mere change in the size of a component.  A change in size is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 105 USPQ 237 (CCPA 1955).
Claim(s) 2, 3, 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hiley (US20130000562A1) and in view of Alison (GB 2546469 A). 
For claim 2, Hiley doesn’t teach:
wherein a rectilinear line that extends from the first rear corner to the second rear corner has an acute angle a relative a line (y2) which is perpendicular to the longitudinal direction of said body.  
Alison teaches:

    PNG
    media_image3.png
    368
    414
    media_image3.png
    Greyscale

An animal rear leg position device (abstract and figs)
A first rear corner (see annotation above for first corner)
A second rear corner (see annotation above for second corner)
wherein a rectilinear line that extends from the first rear corner to the second rear corner has an acute angle a relative a line (y2) which is perpendicular to the longitudinal direction of said body.  (see how the angle a between y1 and y2 forms an acute angle)
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the first and second rear corners of Hiley such that they comprise a rectilinear line as taught by Alison to provide for curved endings to facilitate easy handling and installation. 
However, Hiley as modified doesn’t teach:
An angle a in the range of 5°-45°
It would have been obvious to one having ordinary skill in the art before the effective filing date to modify the angle of Hiley as modified such that it extended at a range of 5°-45°as claimed to ensure that the first and second rear corners are efficiently spaced, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.
For claim 3, Hiley doesn’t teach:
wherein a rectilinear line that extends from the first rear corner) to the second rear corner has an angle a 3Docket No. 7446-0121Application No. 16/618,472in the range of 20°-45° relative a line that is perpendicular to the longitudinal direction of said body.
Alison teaches:

    PNG
    media_image3.png
    368
    414
    media_image3.png
    Greyscale


A first rear corner (see annotation above for first corner)
A second rear corner (see annotation above for second corner)
wherein a rectilinear line that extends from the first rear corner to the second rear corner has an acute angle a relative a line which is perpendicular to the longitudinal direction of said body.  (see how the angle a between y1 and y2 forms an acute angle)
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the first and second rear corners of Hiley such that they comprise a rectilinear line as taught by Alison to provide for curved endings to facilitate easy handling and installation. 
However, Hiley as modified doesn’t teach:
An angle a in the range of 20°-45°
It would have been obvious to one having ordinary skill in the art before the effective filing date to modify the angle of Hiley as modified such that it extended at a range of 20°-45°as claimed to ensure that the first and second rear corners are efficiently spaced, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.
For claim 7, Hiley as modified teaches:
wherein the first and second lateral sides have different lengths and an overall shape of said body, as seen from above, is an isosceles trapezoidal shape. (Hiley’s first and second corners modified above to have the shape and angle of Alison discloses lateral sides having different lengths and an overall isosceles trapezoidal shape)

	Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHADA M ALGHAILANI whose telephone number is (571)272-8058. The examiner can normally be reached M-F (7:30am - 4:30pm EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Poon can be reached on 571-272-6891. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic 

SHADA ALGHAILANI
Examiner
Art Unit 3643


/PETER M POON/Supervisory Patent Examiner, Art Unit 3643